DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama et al. (US 2014/0140152).
Figures 1 and 2 of Takeyama discloses a memory system (Fig 1) and method comprising:
(1) regarding Claim 10:
	a NAND flash memory device (10); and
a controller (13) configured to control the memory device,
wherein the memory device comprises:
a first chip enable signal pin that receives a first chip enable signal (pin that receives /CE0_0);
a second chip enable signal pin that receives a second chip enable signal (pin that receives /CE0_1);
a first memory chip (11_0) including a first on-die-termination (ODT) circuit and a second memory chip (11_2) including a second ODT circuit ([0026]), wherein the first memory chip and second memory chip are commonly connected to the first chip enable signal pin (See Fig 2 [0023]-[0026]);
a third memory chip (12_0) including a third ODT circuit and a fourth memory chip (12_1) including a fourth ODT circuit, wherein the third memory chip and fourth memory chip are commonly connected to the second chip enable signal pin ([0023]-[0026]); and
an ODT pin that receives an ODT signal (pin that receives DB signal), wherein the first memory chip, the second memory chip, the third memory chip and the fourth memory chip are commonly connected to the ODT pin (See Fig 2),
wherein in response to the ODT signal, the first ODT circuit uses a first ODT resistor to terminate a signal received by at least one of the first memory chip, the second memory chip, the third memory chip and the fourth memory chip, the second ODT circuit uses a second ODT resistor to terminate the signal, the third ODT circuit uses a third ODT resistor to terminate the signal, or the fourth ODT circuit uses a fourth ODT resistor to terminate the signal ([0027], [0004], [0043], [0045]).
	(2) regarding Claim 11:
wherein in response to the ODT signal and the first chip enable signal being an enabled level, the first ODT circuit or the second ODT circuit in a selected one of the first and second memory chips is disabled ([0027], See also timing diagrams in Figs 4-7B).
	(3) regarding Claim 12:
		wherein the controller is configured to:
transmit the ODT signal, via a single ODT signal line, to the NAND flash memory device, in order to enable at least one of the first to fourth ODT circuits ([0027], See also timing diagrams in Figs 4-7B),
transmit the first chip enable signal, via a first chip enable signal line, to the first and second memory chips ([0027], See also timing diagrams in Figs 4-7B), and
transmit the second chip enable signal, via a second chip enable signal line, to the third and fourth memory chips ([0027], See also timing diagrams in Figs 4-7B).
	(4) regarding Claim 13:
wherein the controller is further configured to: transmit at least one set feature command including information associated with an ODT resistance value of at least one of the first to fourth memory chips, to the NAND flash memory device ([0041], [0043]).
(5) For method Claims 1-9, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844